Title: Samuel Hardy to Benjamin Harrison, 10 April 1784
From: Hardy, Samuel
To: Harrison, Benjamin



Annapolis 10th. April 1784.

Your Excellencies favour of the 2nd. Inst. I was this day honoured with.
It was not my Idea or that of any Gentleman in the Delegation to introduce the complaint of Mr. Cammel to the view of Congress, if justice to our Citizens could be obtained by any other means.
I am happy to be informed by your Excellency that the business is in a train that promises so amicable a conclusion.
Since the Arrival of the Washington we have received no official communications from Europe. A report prevails that the new Ministry have not been able to continue in office.
The opposition from Mr. Fox has been so powerfull that a vote passed the House of Commons that Mr. Pitt and his Associates did not possess the Confidence of the Nation. The King it is said was much embarrass’d whether to support the Ministry; he should not dissolve the parliment.
I observe from an Act of the Legislature of Pensylvania that the Month of June is fixed on for running the line between that state and Virga. This is an event in which we are so deeply interested that I am sure your Excellency will excuse me for the enquiry I make; Who are the Commissioners on our part, and whether those who have been appointed will act. Should either of them decline it, I will take the liberty of recommending to the Executive Doctr. Williamson now in Congress from No. Carolina.
His attachment to the interest of the Southern States may I think be rely’d on, in every instance where they clash with the Middle and Eastern ones. And he is said to be very deeply read in the branch of science which is necessary to be posses’d by a Commissioner.
I have consulted Mr. Jefferson on the Subject and he fully coincides with me in sentiment.
With every sentiment of respect I have the honour to be Your Excellencys Mo Obedt Servt,

S: Hardy

